                                                                        '


Jamie !vi. Evans, OSB 117604
Attorney for Plaintiff
Evans & Evans, PC
610 SW Broadway, Suite 405, P011land, OR 97205
Ph.: 503-200-2723; Fax: 503-200-2701
Jamie@evans-evans.com


                           IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                                      )
                                                      )
                                                      )
    RAYMONDP., 1                                      )
                                                      )   Case No. 3:17-cv-01587-JR
                  Plaintiff,                          )
                                                      )   ORDER FOR ATTORNEY FEES
          v.                                          )   UNDER THE EQUAL ACCESS TO
                                                      )   JUSTICE ACT
    NANCY A. BERRYHILL, Acting                        )
    Commissioner, Social Security                     )
    Administration.                                   )
                                                      )
                 Defendant.                           )
                                                      )


          It is hereby ORDERED that attorney fees in the amount of$9,246.92 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

         The partiesi agree that attorney fees in the amount of $9,246.92 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).


1   In the interest of privacy, this order uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.



                                                                                    JAMIE EVANS
EXHIBIT C gROPOSED ORDER)----PLAINT!FF'S UNOPPOSED                                 Evans & Evans, PC
APPLICA Tl N FOR ATTORNEY FEES UNDER                                          610 SW Broadv,ny, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - I                                                Portland, OR 97205
                                                                            Ph. 503-200-2n3/F.503-200-270!
       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 610 SW Broadway, Suite 405, Portland, OR 97205. If Plaintiff has a debt, then

the check for any remaining funds after offset of the debt shall be made out to Plaintiff and

mailed to Plaintiffs attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED this    22.   day of J'Jl,Ot).1.RV   , 2019.
                                            I
                                                            strate Judge Jolie A. Russo


       Proposed Order Submitted:       Jannary 22, 2019

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # I I 7064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 503-200-2701
       Jamie@evans-evans.com




                                                                              JA;>illE EVANS
EXHIBIT C (PROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                             Evans & Evans, PC
APPLICATION FOR ATTORNEY FEES UNDER                                     610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 2                                          Portland, OR 97205
                                                                      Ph. 503-200-2723/F.503-200-2701
